DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 16/713262 that was initially filed on 12/13/19. Claims 24-29 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed.

Information Disclosure Statement
The Information Disclosure Statements received on 12/13/19 and 5/27/20 have been considered.

Claim Objections
Claim 26 is objected to because of the following informalities:  the claim recites “the first offset” without using “a first offset” before. For the purpose of the prosecution, the “the first offset” is interpreted as “a first offset.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	1.	Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, US 2014/0133571 A1 (hereinafter Kim).

	As for claim 29, Kim discloses a non-transitory computer-readable medium ([0249], e.g., magnetic storage media and optical recording medium; note that, in the claim, the medium is utilized merely as a support for the data, thus, the data has no patentable weight. See MPEP 2111.05.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


	2.	Claims 24 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Morigami et. al., US 2017/0019685 A1 (hereinafter Morigami).

	As for claim 24, Kim discloses a method of decoding a video ([0112], e.g., video), the method comprising: generating prediction samples ([0084], e.g., prediction) based on an intra prediction mode ([0084], e.g., intra prediction) of a current block ([0084], e.g., block); and a first sub-region ([0112], e.g., partition, note a first partitioned block) in the current block, a second sub-region ([0112], e.g., partition, note a second partitioned block) in the current block. 
	Kim does not explicitly disclose determining whether an update process of the prediction samples is applied to the current block or not, wherein when it is determined to apply the update process to the current block, the prediction samples in the current block is updated based on their respective offset, wherein, in a first sub-region in the current block, offsets are adaptively determined, wherein, in a second sub-region in the current block, offsets are set to 0, and wherein a pattern formed by the first sub-region and the second sub-region is different between when the intra prediction mode of the current block is a non-directional mode and when the intra prediction mode of the current block is a directional mode. 
	However, Morigami teaches determining ([0141], e.g., determining and determined not to be applied) whether an update process ([0141], e.g., specifies the SAO mode) of the prediction samples is applied to the current block or not, wherein when it is determined to apply the update process to the current block, the prediction samples in the current block is updated ([0141], e.g., specifies the SAO mode) based on their respective offset ([0141], e.g., offset value), wherein, in a first sub-region ([0141], e.g., CTUs, note a first CTU) in the current block, offsets are adaptively determined ([0141], e.g., based on the comparison result), wherein, in a second sub-region ([0141], e.g., CTUs, note a second CTU) in the current block, offsets are set to 0 (Fig. 11, and Fig. 14, e.g., Offset value of zero), and wherein a pattern ([0232], e.g., SAO mode) formed by the first sub-region and the second sub-region is different ([0232], e.g., band offset and [0233], e.g., edge offset) between when the intra prediction mode of the current block is a non-directional mode ([0232], e.g., planar and DC) and when the intra prediction mode of the current block is a directional mode ([0233], e.g., directional prediction).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kim and Morigami before him/her to modify the method and apparatus for coding video, and method and apparatus for decoding video accompanied by inter prediction using collocated image of Kim with the teaching of image processing apparatus and image processing method of Morigami with a motivation to reduce a processing amount of a cost calculation as taught by Morigami ([0015]).

	As for claim 25, most of limitations of this claim have been noted in the rejection of Claim 24. 
	Kim does not explicitly teach the pattern is one of a horizontal pattern in which the first sub-region and the second sub-region is distinguished by a horizontal line, a vertical pattern in which the second sub-region and the second sub-region is distinguished by a vertical line, and a polygonal pattern in which one of the first region and the second region has a polygonal shape while the other has a rectangular shape. 
	However, Morigami teaches the pattern is one of a horizontal pattern in which the first sub-region and the second sub-region is distinguished by a horizontal line ([0141], e.g., CTUs, note the upper and lower neighboring CTUs), a vertical pattern in which the second sub-region and the second sub-region is distinguished by a vertical line, and a polygonal pattern in which one of the first region and the second region has a polygonal shape while the other has a rectangular shape. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kim and Morigami before him/her to modify the method and apparatus for coding video, and method and apparatus for decoding video accompanied by inter prediction using collocated image of Kim with the teaching of image processing apparatus and image processing method of Morigami with a motivation to reduce a processing amount of a cost calculation as taught by Morigami ([0015]).

	As for claim 26, most of limitations of this claim have been noted in the rejection of Claim 24. 
	Kim does not explicitly teach the first offset is derived based on a reference sample adjacent to the current block. 
	However, Morigami teaches the first offset is derived based on a reference sample adjacent to the current block ([0063], e.g., neighboring pixels).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kim and Morigami before him/her to modify the method and apparatus for coding video, and method and apparatus for decoding video accompanied by inter prediction using collocated image of Kim with the teaching of image processing apparatus and image processing method of Morigami with a motivation to reduce a processing amount of a cost calculation as taught by Morigami ([0015]).

	As for claim 27, the claim recites a method of encoding a video of the method of claim 24, and is similarly analyzed.

	As for claim 28, the claim recites a method of encoding a video of the method of claim 25, and is similarly analyzed.

	As for claim 29, the claim recites a non-transitory computer-readable medium for storing data associated with a video signal of the method of claim 24, and is similarly analyzed.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Zhao et al., US 2015/0172717 A1, discloses a method of decoding depth data in a video coding process includes defining a depth prediction unit (PU) of a size greater than 32.times.32 within a depth coding unit (CU) and generating one or more partitions of the depth PU. 
        2.    Iaki et al., US 2014/0307801 A1, discloses an arithmetic decoding device including syntax decoding means for decoding each of at least a first syntax element and a second syntax element indicating a transform coefficient using arithmetic decoding with a context or arithmetic decoding without a context. 
        3.    Chong et al., US 2016/0134877 A1, discloses low complexity coding based on dynamic mode decision branching. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485